In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00152-CR
        ______________________________


         RANDI DENISE BRAY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




      On Appeal from the County Court at Law
                Cass County, Texas
          Trial Court No. CCLM100048




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                          MEMORANDUM OPINION

         Randi Denise Bray appeals her conviction of guilt for the offense of driving while

intoxicated, a class B misdemeanor. See TEX. PENAL CODE ANN. § 49.04 (Vernon 2003). Bray

was sentenced to 180 days’ confinement in the county jail and was fined $2,000.00. Bray was

represented by different appointed counsel at trial and on appeal.1

         Bray’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.          Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 360 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

         Counsel mailed a copy of the brief to Bray on February 1, 2011, informing Bray of her

right to file a pro se response and of her right to review the record. Counsel has also filed a

motion with this Court seeking to withdraw as counsel in this appeal. Bray has neither filed a pro

se response, nor has she requested an extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous.                           We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).



1
 Bray also appealed, in companion cause number 06-10-00151-CR, opinion issued on March 22, 2011, her conviction
of guilt for the offense of evading arrest in a motor vehicle and resulting sentence of two years in the state-jail division
of the Texas Department of Criminal Justice. Both sentences are to run concurrently.

                                                             2
         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.2




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             April 1, 2011
Date Decided:               April 4, 2011

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 68.4.

                                                            3